                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION
                                 No. 5:18-CV-329-FL

 Elizabeth Loboa, et al,

                        Plaintiff,

 v.                                                                     Order

 Women's Health Alliance, P.A., et al,

                        Defendant.


         Plaintiffs Elizabeth Loboa and M. Todd Ridgeway request that the court place an exhibit
accompanying their Motion for Leave to Submit Additional Materials under seal because this
document contains testimony that has already been deemed confidential pursuant to the Consent
Protective Order in this case. Pl.’s Mot. to Seal, D.E. 72 at 1–2. Loboa and Ridgeway filed their
motion to seal on June 26, 2019. The motion to seal has been present on the public docket since
that time and no member of the public has opposed the motion. Defendants consent to the motion
to seal.

         Defendant Women’s Health Alliance, P.A. requests that the court place its Response to
Plaintiffs’ Motion for Leave to Submit Additional Materials under seal because these documents
contain deposition testimony that has already been deemed confidential pursuant to the Consent
Protective Order in this case. Def.’s Mot. to Seal, D.E. 74 at 1–2. Women’s Health Alliance filed
its motion to seal on June 27, 2019. The motions to seal have been present on the public docket
since those dates and no member of the public has opposed them. Plaintiffs consent to both motions
to seal.

       After considering the motions to seal and all related filings, the court is of the opinion that
these two motions to seal should be granted because all of the factors set out in In re Knight
Publishing Co., 743 F.2d 231 (4th Cir. 1984) are satisfied with respect to each motion. The parties
have demonstrated that the documents subject to the motions to seal contain or refer to deposition
testimony that has been deemed confidential by the Consent Protective Order. Based upon this
showing, the court finds that both the First Amendment and common law presumption of access
has been overcome. Additionally, although the public has had notice of the request to seal and a
reasonable opportunity to oppose the motion, no objections have been filed. Finally, the court has
considered less dramatic alternatives to sealing and finds that they would be inadequate because
the Consent Protective Order would not protect the sensitive information contained in the
deposition testimony if these documents are not sealed.

        Therefore, the motions to seal shall be granted. The court orders that the Clerk of Court
shall permanently sealed the documents at issue.
Dated: July 11, 2019

                       ______________________________________
                       Robert T. Numbers, II
                       United States Magistrate Judge




                         2
